Case 1:18-cv-11117-PAE Document 27 Filed 10/28/19 Page 1of1

Case 1:18-cv-11117-PAE Document 26 Filed 10/28/19 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

October 28, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States ex rel. Brutus Trading, LLC v. Standard Chartered Bank, et al.,
No. 18 Civ. 11117 (PAE)

Dear Judge Engelmayer:

I write respectfully on behalf of the United States of America (the “Government”) in this
action filed by relator Brutus Trading, LLC, pursuant to the qui tam provisions of the False
Claims Act, 31 U.S.C. §§ 3729-3733, in response to the Court’s order of October 25, 2019 [ECF
No. 25]. The parties previously asked the Court [ECF No. 24] to consider unsealing the relator’s
original complaint in its first gui tam action, United States ex rel. Brutus Trading, LLC v.
Standard Chartered Bank, No. 12 Civ. 9160 (KBF). The Court indicated that it would unseal the
complaint, but inquired as to the date of the complaint and its ECF docket number. The
complaint was filed on December 17, 2012, and is likely the first or close-to-first docket entry in
that case, but the parties do not know the exact docket number associated with this pleading as
the public docket entries do not indicate which sealed document corresponds to each entry.

We thank the Court for its consideration of this request.
Respectfully,

io lA yw (14 GEOFFREY S. BERMAN

The Clerk of Coutt is respectfully United States Attorney

directed to unseal the original complaint, By: s/Jean-David Barnea

filed on December 17, 2012, in the JEAN-DAVID BARNEA

fated an teBt, 80 ORDERED. Assistant United States Attorney
cv Telephone: (212) 637-2679

Puy A. Email: Jean-David.Barnea@usdoj.gov

PAUL A. ENGEUMA YER
United States District Judge

   
 

 

cc: Counsel for Relator
Counsel for Defendants
BY ECF
